     Case 2:18-cv-02903-TLN-DMC Document 60 Filed 08/28/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HARKLESS,                                    No. 2:18-CV-2903-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    PACIFIC POWER AND LIGHT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the court is plaintiff’s motion to compel and for sanctions. See ECF No. 46. The

19   parties appeared for a telephonic hearing before the undersigned in Redding, California. Cathleen

20   Barr, Esq., appeared for plaintiff. Claire Weglarz, Esq., appeared for defendant. Following

21   discussions with the parties, the matter was submitted.

22

23                                    I. PLAINTIFF’S ALLEGATIONS

24                  This action was initiated in the Siskiyou County Superior Court and removed to

25   this court by defendant. See ECF No. 1 (notice of removal). Defendant invokes the court’s

26   diversity jurisdiction because plaintiff is a citizen of California, defendant is an Oregon

27   corporation with its headquarters in Oregon, and the amount in controversy exceeds $75,000.00.

28   See id. at 2-3; see also 28 U.S.C. § 1332(a).
                                                        1
     Case 2:18-cv-02903-TLN-DMC Document 60 Filed 08/28/20 Page 2 of 5

 1                   Plaintiff alleges that he was hired by defendant in January 2005 as a lineman. See

 2   id. at 7 (Exhibit A to notice of removal, plaintiff’s complaint filed in state court). Plaintiff states

 3   he was discharged in October 2014. See id. According to plaintiff, he was injured on the job on

 4   December 30, 2011, and was off work for a year, returning on December 20, 2012. See id. at 8.

 5   Plaintiff states that he returned to work “with some minor restrictions that required incidental

 6   accommodation.” Id.

 7                   Next, plaintiff states:

 8                           During the course of 2013 and 2014, Plaintiff became involved in a
                     union grievance that was still ongoing at the time of his termination. The
 9                   termination happened on October 23, 2014, without warning and not as a
                     result of some incident. Plaintiff was simply informed that his employer was
10                   not willing to accommodate any job restrictions even though by that time
                     Plaintiff could perform all parts of his duties except climbing polls [sic],
11                   something linemen are rarely called upon to do in this day and age.
12                   Id.
13   Plaintiff states he filed a timely complaint with California’s Department of Fair Employment and

14   Housing (DFEH) on May 27, 2015, and that DFEH sent him a right-to-sue letter on July 19,

15   2016. See id.

16                   Based on these allegations, plaintiff asserts the following legal claims:

17                   Claim I         Discrimination based on physical disability and failure to engage
                                     in the interactive process in violation of California Gov’t Code
18                                   § 12940(m).
19                   Claim II        Failure to reasonably accommodate in violation of California
                                     Gov’t Code § 12940(m).
20
                     Claim III       Disparate treatment based on physical disability in violation of
21                                   California Gov’t Code § 12940(a).
22                   Claim IV        Retaliation in violation of California Gov’t Code § 12940(h).
23                   Claim V         Wrongful termination in violation of public policy.
24                   See id. at 8-15.
25   ///
26   ///
27   ///
28   ///
                                                         2
     Case 2:18-cv-02903-TLN-DMC Document 60 Filed 08/28/20 Page 3 of 5

 1                                      II. PROCEDURAL HISTORY

 2                   On November 2, 2018, the Court issued an initial scheduling order upon

 3   commencement of the action. See ECF No. 2. Relative to discovery, the scheduling order

 4   requires discovery to be completed within 240 days “from the date upon which the last answer

 5   may be filed with the Court. . . .” Id. at pg. 2, lines 17-19. The only named defendant – Pacific

 6   Power and Light – filed its answer on November 9, 2018. See ECF No. 6. Absent modification

 7   of the initial scheduling order, the 240-day period (roughly eight months) expired in July 2019.

 8                   On January 14, 2019, the parties filed a joint status report. See ECF No. 12.

 9   Plaintiff proposed a January 6, 2020, fact discovery completion date and a February 21, 2020,

10   expert discovery completion date. See id. at 5. Defendant proposed November 15, 2019, and

11   February 21, 2020, respectively, as dates for completion of fact and expert discovery. See id.

12   The parties filed an amended joint status report on January 24, 2019. See ECF No. 14. The

13   parties agreed to close fact discovery on November 15, 2019, and to close expert discovery on

14   February 21, 2020. See id. at 5-6.

15                   The Court has not modified the initial November 2, 2018, scheduling order, which

16   provides:

17                           The parties are reminded that pursuant to Rule 16(b) of the Federal
                     Rules of Civil Procedure, the Initial Pretrial Scheduling Order shall not be
18                   modified except by leave of court upon a showing of good cause. Agreement
                     by the parties pursuant to stipulation alone to modify the Initial Pretrial
19                   Scheduling Order does not constitute good cause. . . .
20                   ECF No. 2, g. 6.
21   In response to the joint status reports submitted in January 2019, the Court issued the following

22   minute order:

23                   The Court is in receipt of the Joint Status Reports (ECF Nos. 12 and 14) filed
                     pursuant to Fed. R. Civ. P. 26(a)(1)(B) and Local Rule 240(b). The parties
24                   are hereby directed to review and comply with the Court initial Pretrial
                     Scheduling Order (ECF No. 2).
25
                     ECF No. 18.
26
27   ///
28   ///
                                                       3
     Case 2:18-cv-02903-TLN-DMC Document 60 Filed 08/28/20 Page 4 of 5

 1                            III. SUMMARY OF DISCOVERY DISPUTE

 2                  The parties did not file a joint statement regarding the current discovery dispute, as

 3   required by Local Rule 251. The motion is presented to the Court on plaintiff’s moving points

 4   and authorities and supporting declaration, see ECF No. 46, defendant’s opposition and

 5   supporting declaration, see ECF No. 50, and plaintiff’s reply, see ECF No. 53.

 6                  Regarding a joint statement, Local Rule 251(d) provides:

 7                          If counsel for the moving party is unable, after a good faith effort, to
                    security the cooperation of counsel for the opposing party in arranging the
 8                  required conference, or in preparing and executing the required joint
                    statement, counsel for the moving party may file and serve an affidavit so
 9                  stating, setting forth the nature and extent of counsel’s efforts to arrange the
                    required conference or procure the required joint statement, the opposing
10                  counsel’s responses or refusals to respond to those efforts, the issues to be
                    determined at the hearing, and the moving party’s contentions with regard to
11                  the issues, including any briefing in respect thereto.
12                  Local Rule 251(d).
13   Plaintiff’s counsel has not filed any declaration under Rule 251(d) in lieu of the required joint

14   statement. Citing paragraph 7 of her declaration, plaintiff’s counsel states: “Plaintiffs sent

15   defendants a joint statement of discovery in dispute which was never responded to.” ECF No. 46-

16   1, pg. 7. Paragraph 7 of counsel’s declaration, however, does not reference any portion of a joint

17   statement sent to defendant’s counsel.

18                  The precise nature of the discovery dispute is not clear. In plaintiff’s points and

19   authorities, plaintiff states the current discovery dispute concerns the following: (1) Requests for

20   Production, Set 1, Request Nos. 2, 11, 14, 15, and 17; (2) Requests for Production, Set 2, Request
21   No. 18; and (3) Requests for Production, Set 3, Request No. 19. See id. at 9-11. In the caption of

22   the briefs filed in support of plaintiff’s motion, plaintiff references “Production of Documents,

23   Sets 1, 3, 4, and 5.” See e.g. ECF No. 46-1, pg. 1. According to plaintiff: “The full requests and

24   responses are set forth in the Joint Statement.” Id. at 11. As discussed above, however, no joint

25   statement or declaration in lieu thereof has been filed. Defendant’s initial and amended responses

26   to plaintiff’s Requests for Production, Sets 1, 2, and 3, which reproduce the discovery requests,
27   are attached to plaintiff’s counsel’s declaration as Exhibits A, B, C, and D. See ECF No. 46-2.

28   Plaintiff does not attach Requests for Production, Sets 4 or 5, or defendant’s responses thereto.
                                                        4
     Case 2:18-cv-02903-TLN-DMC Document 60 Filed 08/28/20 Page 5 of 5

 1   Plaintiff’s points and authorities in support of the instant motion contain no arguments specific to

 2   any item of discovery in dispute.

 3

 4                                            IV. DISCUSSION

 5                   Plaintiff’s motion is defective for two reasons. First, it was filed beyond the 240-

 6   day period allowed to conduct discovery. Though plaintiff’s counsel states the motion is timely

 7   because discovery has not closed, plaintiff points to no modification of the Court’s initial

 8   scheduling order issued on November 2, 2018. Second, even if plaintiff’s motion can be

 9   considered timely, plaintiff has failed to comply with Local Rule 251 in presenting the motion.

10   Notably, the discovery in dispute has not been clearly identified and the Court has not been

11   presented with any arguments for or against plaintiff’s motion.

12                   Notwithstanding these defects, and upon consideration of representations made by

13   counsel at the hearing, the Court will direct that defendant provide plaintiff with another copy of

14   any documents defendant says have previously been produced to plaintiff.

15

16                                            V. CONCLUSION

17                   Accordingly, IT IS HEREBY ORDERED that:

18                   1.      Plaintiff’s motion to compel and for sanctions is denied without prejudice

19   as procedurally defective; and

20                   2.      On or before August 28, 2020, Defendants shall produce to plaintiff
21   another copy of any document defendant says has previously been produced in response to

22   plaintiff’s requests for production, sets 1, 2, and 3.

23

24   Dated: August 27, 2020
                                                              ____________________________________
25                                                            DENNIS M. COTA
26                                                            UNITED STATES MAGISTRATE JUDGE

27

28
                                                          5
